DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3 and 12 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 12/02/2019. Claims 1-2, 4-11, and 13-19 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-2, 4-11, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “receive the first information from the first communication relay device” this limitation is vague because it has no relation with its preceding limitations.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “cause connection information in accordance with the received information indicating the connection relation of the first communication relay device to be displayed on a display unit.” this limitation is vague because it has no relation with its preceding limitations.
Claim 1 recites the limitations:
receive the first information from the first communication relay device; and 
cause connection information in accordance with the received information indicating the connection relation of the first communication relay device to be displayed on a display unit.
There is insufficient antecedent basis for the “the first communication relay device”  limitation in the claim.
There is insufficient antecedent basis for the “connection information”  limitation in the claim.
There is insufficient antecedent basis for the “the connection relation”  limitation in the claim.

Claim 2 recites the limitations:
transmit a signal to the first relay communication device connected to the communication control device by a virtual private network via the Internet, the signal instructing a transmission of first information indicating a connection relation between a first communication relay device, and the plurality of communication terminals and the plurality of switches composing a LAN
There is insufficient antecedent basis for the “the first relay communication device” limitation in the claim. It is also not clear whether the “a first communication relay device” is the same as “the first relay communication device” or not.
There is insufficient antecedent basis for the “the first information” limitation in the claim.
There is insufficient antecedent basis for the “the plurality of communication terminals” limitation in the claim.
There is insufficient antecedent basis for the “the plurality of switches composing” limitation in the claim.
Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 2.

Claim 11 recites the limitations:
transmit a signal to the first relay communication device connected to the communication control device by a virtual private network via the Internet, the signal instructing a transmission of first information indicating a connection relation between a first communication relay device, and the plurality of communication terminals and the plurality of switches composing a LAN
There is insufficient antecedent basis for the “the first relay communication device” limitation in the claim. It is also not clear whether the “a first communication relay device” is the same as “the first relay communication device” or not.
There is insufficient antecedent basis for the “the first information” limitation in the claim.
There is insufficient antecedent basis for the “the plurality of communication terminals” limitation in the claim.
There is insufficient antecedent basis for the “the plurality of switches composing” limitation in the claim.
Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 11.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2017/0374114 A1) in view of Aoyagi et al. (US 7,698,396 B2) further in view of Yabusaki et al. (US 2013/0242804 A1).

For claim 1 Feldman teaches a communication system, comprising: 
a first local area network (LAN), the first LAN including a first plurality of communication terminals, and a first plurality of switches operatively coupled to the first plurality of communication terminals (see Fig. 3 “terminal 410b; switch 410, router 440 of the first LAN 400”); 
a first router that is operatively coupled to the first LAN (see Fig. 3 “terminal 410b; switch 410, router 440 of the first LAN 400”); 
a second local area network (LAN), the second LAN including a second plurality of communication terminals, and a second plurality of switches operatively coupled to the second plurality of communication terminals (see Fig. 3 “display computer (terminal) 320; switch 330, router 340 of the second LAN 300”); 
a second router that is operatively coupled to the second LAN (see Fig. 3 “router 440 is operatively connected to router 340”); 
a communication network that facilitates communication between the first router and the second router, wherein the first router includes a communication control device having at least one processor (see Fig. 3 “router 440 communicate over internet 380 with router 340- wherein router 440 has at least one microprocessor (CPU) and at least one memory to store at least routing tables”); and 
at least one memory device configured to store a program, which, when executed by the at least one processor (see Fig. 3 “router 440 communicate over internet 380 with router 340- wherein router 440 has at least one microprocessor (CPU) and at least one memory to store at least routing tables”), causes the at least one processor to: 
transmit a signal, to the second router connected to the first router by a virtual private network via the Internet, the signal instructing a transmission of first information indicating a connection relation between the second router, and the second plurality of communication terminals and the second plurality of switches composing the second LAN (see Fig. 3 “router 440 and router 340 are connected through internet 380. Further, Fig. 3 illustrates connection relation between elements of each Corp network- an exemplary connection relation between routers switches and terminals”, Fig. 1 “Firewall and Internet (e.g., VPN)”,  paragraph 39 “display unit displaying established connections can be on different subnets or same subnet”); 
receive the first information from the first communication relay device (see paragraph 43 “relay server is intermediary device which receives information and relays the received information-known in the art”); and 
cause connection information in accordance with the received information indicating the connection relation of the first communication relay device to be displayed on a display unit (see paragraph 46 “establishing connection according to the received key”).
Feldman does not explicitly teach the signal instructing a transmission of first information indicating a connection relation between the second router, and the second plurality of communication terminals and the second plurality of switches composing the second LAN.
However, Aoyagi teaches a network Configuration Chart indicating various connections between routers switches, and terminals (see Fig.1 “Network Configuration Chart”) being displayed based on a network configuration chart display request to display on-screen drawing in displaying network configuration chart (see Aoyagi:  column 59 line 67 through column 60 line 16). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing claimed invention to use the teachings of Aoyagi in the display systems of Feldman in order to display on-screen drawing in displaying network configuration chart (see Aoyagi:  column 59 line 67 through column 60 line 16).
Feldman in view of Aoyagi does not explicitly teach VPN.
However, Yabusaki teaches a VPN service coupling user networks that provides a backup path for failures (see Yabusaki: paragraph 10). 
Feldman in view of Aoyagi does not explicitly teach sending connection information.
However, Yabusaki teaches information of a link, a connection information of a node being displayed in a table (see paragraphs 84, 114, 122-124, 197, 199, and Fig. 8).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing claimed invention to use the teachings of Yabusaki in the combined display systems of Feldman in order to display topology information, link information and connection information (see Yabusaki: paragraph 84).

For claim 2 Feldman in view of Aoyagi further in view of Yabusaki teaches
a communication control device, comprising: 
at least one processor (as discussed in claim 1); and 
at least one memory device configured to store a program, which, when executed by the at least one processor (as discussed in claim 1), causes the at least one processor to: 
transmit a signal to the first relay communication device connected to the communication control device by a virtual private network via the Internet, the signal instructing a transmission of first information indicating a connection relation between a first communication relay device, and the plurality of communication terminals and the plurality of switches composing a LAN (as discussed in claim- in addition, it is well known in the art that a switch or router also play a relay role); 
receive the first information from the first communication relay device (as discussed in claim 1); and 
cause connection information in accordance with the received information indicating the connection relation of the first communication relay device to be displayed on a display unit (as discussed in claim 1).

For claims 3 and 12 Feldman in view of Aoyagi further in view of Yabusaki teaches the communication control device, wherein 
the connection via the Internet is a connection by a virtual private network via the Internet (see Yabusaki: paragraph 4 “L2VPN and L3VPN”), and 
the connection information in accordance with the first information is an image representing the connection relation of the first communication relay device (see Yabusaki: Fi.8 “connection information”).

          For claims 4 and 13 Feldman in view of Aoyagi further in view of Yabusaki teaches the communication control device, wherein 
the at least one processor (as discussed in claim 1) is also caused to: 
transmit a second signal, to a second communication relay device in a local area network, the second signal instructing a transmission of second information indicating a connection relation of the second communication relay device (as discussed in claim 1); 
receive the second information from the second communication relay device (as discussed in claim 1); and 
cause an image representing the received connection relation of the second communication relay device to be displayed on the display unit (as discussed in claim 1).

          For claims 5 and 14 Feldman in view of Aoyagi further in view of Yabusaki teaches the communication control device, wherein 
the at least one processor (as discussed in claim 1) is also caused to: 
transmit a third signal, to the first communication relay device and the second communication relay device, the third signal instructing a transmission of information and an image about specifications of each of the first and second communication relay devices (as discussed in claim 1); 
receive the information and the image about the specifications of each of the first and second communication relay devices (as discussed in claim 1); and 
cause the information and the image about the specifications of each of the first and second communication relay devices to be displayed on the display unit (as discussed in claim 1).

          For claims 6 and 15 Feldman in view of Aoyagi further in view of Yabusaki teaches the communication control device wherein 
the at least one processor (as discussed in claim 1) is also caused to: 
cause a tunnel in the virtual private network and a connection between the communication control device in the local area network and the second communication relay device to be displayed on the display unit so that the tunnel and the connection are distinguishable (as discussed in claim 1).

          For claims 7 and 16 Feldman in view of Aoyagi further in view of Yabusaki teaches the communication control device, wherein 
the at least one processor (as discussed in claim 1) is also caused to: 
cause a case in which a tunnel in the virtual private network has been established and a case in which the tunnel in the virtual private network has been cut off to be displayed on the display unit so that the cases are distinguishable (as discussed in claim 1).

          For claims 8 and 17 Feldman in view of Aoyagi further in view of Yabusaki teaches the communication control device, wherein 
the virtual private network is a Layer 2 Virtual Private Network (as discussed in claim 1).

          For claims 9 and 18 Feldman in view of Aoyagi further in view of Yabusaki teaches the communication control device, wherein 
the virtual private network is a Layer 3 Virtual Private Network (as discussed in claim 1).

          For claims 10 and 19 Feldman in view of Aoyagi further in view of Yabusaki teaches the communication control device, wherein 
the communication control device is a router or a switch (as discussed in claim 1).

          For claim 11 Feldman in view of Aoyagi further in view of Yabusaki teaches a communication control method to be performed by a communication control device (as discussed in claims 1 and 2), the method comprising: 
transmitting a signal, to the first communication relay device connected to the communication control device by a virtual private network via the internet, the signal instructing a transmission of first information indicating a connection relation between a first communication relay device, and the plurality of communication terminals and the plurality of switches composing a LAN (as discussed in claims 1 and 2); 
receiving the information indicating the connection relation of the first communication relay device from the first communication relay device (as discussed in claims 1 and 2); and 
causing connection information in accordance with the received information indicating the connection relation of the first communication relay device to be displayed on a display unit (as discussed in claims 1 and 2).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415